IA-21
                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF IOWA

IN RE:                                                   )   CHAPTER 7
                                                         )   CASE NO. 20-00658
VERONICA NOVAK                                           )
                                                         )   APPLICATION FOR APPROVAL OF
                                                         )   EMPLOYMENT OF ATTORNEY OR
                                                         )   ACCOUNTANT: RECOMMENDATION
             Debtor(s).                                  )   AND ORDER


         1. Applicant is the Trustee in this case.

         2. Applicant believes that the employment of an Attorney is necessary to assist the Trustee

             with the recovery of a preference payment to an insider.

         3. Stephen Larson and the firm of Simmons Perrine Moyer & Bergman, PLC is qualified by

             reason of practice and experience to render such representation or assistance.

             The fees for services rendered by Stephen Larson, and the firm of Simmons Perrine

             Moyer & Bergman, PLC in the performance of duties on behalf of the estate will $185

             per hour plus out of pocket expenses.

         5. The applicant has disclosed to the undersigned that they have the following connections

         with the debtor(s), creditors, or any other parties-in-interest:

         None except Applicant’s firm in other unrelated matters has been adverse to and/or
         represented Gundersen Health System, Veterans Memorial Hospital, and Discover, who
         are creditors and parties in interest in this case, but are not the primary targets of the
         Trustee’s pursuit. Applicant therefore believes Stephen Larson and the firm of Simmons
         Perrine Moyer & Bergman, PLC are qualified.




                                                   (1)
       WHEREFORE, applicant prays that the Court approve the employment of Stephen Larson,

and the firm of Simmons Perrine Moyer & Bergman, PLC for the purposes described herein, subject

to the approval of any compensation and expenses by the court in accordance with 11 U.S.C.

§328(a).


       Dated:       07/15/2020                              /s/ Sheryl L. Schnittjer
                                                      SHERYL L. SCHNITTJER
                                                      CHAPTER 7 TRUSTEE
                                                      24695 207th Ave.
                                                      Delhi, IA 52223




                                 RULE 2014(a) VERIFICATION

       We, Stephen Larson and the firm of Simmons Perrine Moyer & Bergman, PLC, named in

the foregoing Report, declare under penalty of perjury that the foregoing is true and correct

according to the best of my knowledge and belief.


       Dated:_7/17/2020__               _____            /s/ Stephen Larson ______________
                                                      STEPHEN LARSON
                                                      SIMMONS PERRINE,MOYER &
                                                      BERGMAN, P.L.C.
                                                      115 Third St. SE, Ste. 1200
                                                      Cedar Rapids, IA 52401




                RECOMMENDATION OF THE UNITED STATES TRUSTEE

       Based on the Application made by the trustee, I recommend that the professional

employment applied for by the trustee be approved for the purpose indicated in the application.

               7/17/20
       Dated:_______________________                  United States Trustee, Region 12

                                                           /s/ Janet G. Reasoner
                                                      By:________________________________
                                                         ID #76543

                                                (2)
                                              ORDER

       Upon the foregoing Application and Recommendation and for cause shown, and pursuant

to the provisions of Title 11, United States Code, §327, it is

       ORDERED, the professional employment applied for is hereby APPROVED subject to

the limitations provided for by Title 11, United States Code, §328.

       Dated and Entered____________________________________.



                                              ____________________________________
                                              UNITED STATES BANKRUPTCY JUDGE




                                                 (3)
